Citation Nr: 0841809	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  06-11 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right ankle 
disability, secondary to service-connected left knee 
instability due to trauma with degenerative arthritis and 
scars. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1979 to January 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On an authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA) form received in May 
2006, the veteran indicated that he received treatment in 
1995 from E. S. Leaming, M.D. for his ankle disability.  
However, the RO has not attempted to obtain these records.  
He also indicated that he had an MRI done in September 2002 
at the Baltimore VA Medical Center, the report of which has 
not been associated with the claims folder.  Thus, the Board 
finds that there are outstanding relevant evidence, and as 
such, an attempt to assist the veteran in obtaining these 
medical records should be made.  See 38 C.F.R. § 3.159(c) 
(2008); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.	After obtaining any necessary 
authorization from the veteran, the 
RO/AMC should attempt to obtain the 
veteran's private treatment records 
from E. S. Leaming, M.D..  All efforts 
to obtain these records should be fully 
documented in the claims folder.  

2.	The RO/AMC should obtain the veteran's 
September 2002 records from the VA 
Medical Center in Baltimore, including 
the report of any MRI performed.  All 
efforts to obtain these records should 
be fully documented in the claims 
folder. 

3.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
claim. If action remains adverse to the 
veteran, provide him and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




